 



EXHIBIT 10.L.4
AMENDMENT NO. 4 TO THE
EL PASO CORPORATION
STRATEGIC STOCK PLAN
     Pursuant to Section 14.1 of the El Paso Corporation Strategic Stock Plan,
Amended and Restated effective as of December 3, 1999, as amended (the “Plan”),
the Plan is hereby amended as follows, effective January 29, 2003:
     A new Section 5.3 is added to read as follows:
“5.3 Subject to Sections 5.1 and 5.2, shares of Common Stock may be issued from
the Plan to members of the Board of Directors who are not employees of the
Company pursuant to the terms and conditions of the (1) El Paso Corporation
1995 Compensation Plan for Non-Employee Directors, Amended and Restated
effective as of January 29, 2002 (the “Director’s Plan”), for allocation of the
Director’s “Deferred Compensation” or “Deferred Retirement Benefit Credit” paid
for past and future “Plan Quarters” (all terms in quotations shall have the same
meanings as defined under the Director’s Plan),” and (2) El Paso Corporation
2001 Stock Option Plan for Non-Employee Directors.
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 29th day of January, 2003.

            EL PASO CORPORATION
      By:     /s/ David E. Zerhusen             David E. Zerhusen        Its
Executive Vice President Administration     

ATTEST:

         
By:  
  /s/ David L. Siddall 
 
Corporate Secretary      

 